Opinion issued February 26, 2013




                                      In The
                               Court of Appeals
                                      For The
                          First District of Texas

                               NO. 01-11-00302-CV


                        WILMER TREMBLE, Appellant

                                         V.

                       PLUS 4 CREDIT UNION, Appellee


                    On Appeal from the 149th District Court
                           Brazoria County, Texas
                         Trial Court Cause No. 56564


                        MEMORANDUM OPINION

      Appellant Wilmer Tremble has failed to timely file a brief. See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to

file brief). Appellant’s brief was first due November 26, 2012. After being
notified that this appeal was subject to dismissal, appellant did not adequately

respond. See TEX. R. APP. P. 38.8(a) (authorizing dismissal for failure to file

brief); 42.3(b), (c) (authorizing involuntary dismissal of appeal).

      Accordingly, we dismiss the appeal for want of prosecution. We dismiss

any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Chief Justice Radack and Justices Higley and Brown.




                                          2